 HOLIDAY INN OF NILES MICHIGANHalf-Century, Inc., d/b/a Holiday Inn of Niles Michi-gan and Local No. 103, Hotel and Restaurant Em-ployees and Bartenders International Union, AFL-CIO. Case 7-CA 14867March 28, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PFNELIOOn January 3, 1979, Administrative Law JudgeRobert C. Batson issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Half-Century, Inc., d/b/aHoliday Inn of Niles Michigan, Niles, Michigan, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.In the absence of exceptions, we adopt the Administrative Law Judge'sfinding that Respondent did not violate Sec. 8(aX5) of the Act by unilaterallychanging terms and conditions of employment on December 19, 1977.DECISIONSIA1EMENT OF IHE CASEROBERI C. BATSON. Administrative Law Judge: Thisproceeding, under the National Labor Relations Act, asamended, 29 U.S.C. Sec. 151 et seq. (herein the Act), wastried before me in Niles, Michigan. on August 4, 1978,1based upon a complaint and notice of hearing issued by theRegional Director for Region 7 (Detroit, Michigan) onApril 4, growing out of a charge filed by Local No. 103,Hotel and Restaurant Employees and Bartenders Interna-tional Union, AFL-CIO, herein the Union, on February 9.alleging that Half-Century, Inc.. d/b/a Holiday Inn ofNiles. Michigan. herein Respondent, had violated Section8(a)(5) and ( I ) of the Act. All parties participated through-' All months and dates hereafter are 1978 unless otherwise indicated.out by counsel and were afforded full opportunity to pre-sent evidence and arguments, and to file briefs. Briefs havebeen received from counsel for the General Counsel andRespondent.The first issue presented here involves the question ofwhether a successor employer may establish different initialterms and conditions of employment of all the predecessor'semployees subsequent to the decision to offer employmentto all employees. The counsel for the General Counsel con-tends that on the facts of this case the successor employermust bargain with the Union concerning the establishmentof initial terms and conditions of employment under thenarrow exception to the general rule concerning such rightcarved out by the Supreme Court in .L.R.B. v. Burns In-ternational Security Services, Inc., et al., 406 U.S. 272, 294(1972). wherein the Court stated,Although a successor employer is ordinarily free to setinitial terms on which it will hire the employees of apredecessor, there will be instances in which it is per-fectly clear that the new employer plans to retain all ofthe employees in the unit and in which it will be appro-priate to have him initially consult with the employees'bargaining representative before he fixes terms.Under the rationale hereinafter set forth, I find that thesuccessor employer's offer of different terms of employmentwas simultaneous with the expression of intent to retain thepredecessor's employees, and therefore no duty to bargainover the initial employment terms existed. See, e.g., TheBoeing Company, 214 NLRB 541 (1974), enfd. (D.C. Cir.1978); Henry M. Hald High School Association, The Sistersof St. Joseph, 213 NLRB 415 (1974); Collinge Enterprises,Inc., d/l/a Jerrv's Finer Foods, 210 NLRB 52 (1974). Cf.,Joe Costa Trucking Company d/h/a Joe Costa Trucking, 238NLRB 1516 (1978).The principal issue litigated was whether or not Respon-dent refused to bargain with the Union as an admitted suc-cessor employer under the rationale of Burns, supra. Re-spondent contends, in substance, that it did not refuse tobargain with the Union after it succeeded to the operationof the business since the Union did not vigorously press itsrequest to bargain. It further contends that its delay in bar-gaining with the Union until April 19 was necessitated byproblems of the transition of ownership and the lack of aninnkeeper at its Niles, Michigan, facility. Finally, Respon-dent appears to argue that in any event it had a reasonablygrounded good-faith doubt that the Union represented amajority of the employees. As hereinafter set forth, I findand conclude that Respondent unlawfully failed and re-fused to bargain with the Union as the collective-bargainingrepresentative of its employees in accordance with its dutyas a successor employer.I. THE BUSINESS OF RESPONDENTHalf-Century, Inc., is a corporation licensed to do busi-ness in the State of Illinois as Holiday Inn of Niles Michi-gan, where it is, and has been at all times material herein,engaged in the operation of a motel and restaurant provid-ing food, beverage, and lodging services to the general pub-lic at 930 S. Eleventh Street. At the hearing Respondentstipulated that during the period beginning December 19,241 NLRB No. 101555 DECI)ISIONS OF NATIONAL LABOR RELATIONS BOARD1977, through July 31. 1978, it derived gross revenues fromthe operation of its Niles. Michigan facility in excess of$400,000 and projected for a 12-month period its gross rev-enues would exceed $500.000. uring the same period itpurchased and received goods, services, and materials val-ued in excess of $50.000 from suppliers located directly out-side the State of Michigan.Accordingly. I find that at all time material herein. Re-spondent was. and is. an employer as defined in Section 2(2)of the Act, engaged in commerce and operations affectingcommerce as defined in Section 2(6) and (7) of the Act.11. '111i IABOR OR(GANIZAIO()N INVOL().VEDThe Union. Local No. 103, Hotel and Restaurant Em-ployees and Bartenders International Union, AFL-CIO. is.and has been at all times material herein, a labor organiza-tion within the meaning of Section 2(5) of the Act.111. IllF AI.I.EGED UNFAIR I.ABOR PRA('IICESFacts as FoundOn March 19, 1973. the Union herein was certified by theRegional Director for Region 7 in an appropriate unit asRespondent's admitted predecessor. Niles Innkeepers, Inc.Thereafter. Niles Innkeepers. Inc., herein the predecessor.and the Union, entered into successive collective-bargain-ing agreements covering the employees in the certified unit.The collective-bargaining agreement, effective on Decem-ber 19, 1977. (the date Respondent herein assumed owner-ship and operation of the facility) was executed on Novem-ber 29. 1976, to be effective until August 6, 1979.The record discloses that the unit employees were ad-vised by their respective supervisors on December 18. 1977,apparently for the first time, that a new owner was to as-sume operation of the facility on December 19. The em-ployees were advised to report for work as usual. On themorning of December 19, the new owner, Edward G. For-ester, had the employees assembled in the meeting room ofthe motel facility. At the meeting with Forester, was hisson-in-law. James M. Barbeau, who was to become the inn-keeper of the Niles facility, and the previous owner. Whilethere are some conflicts between the testimony of the wit-nesses presented by the General Counsel to testify with re-spect to what transpired at this meeting, and the testimonyof Forester and Barbeau, such conflicts in their testimony isnot crucial to a resolution of the issues presented here.Forester introduced himself to the assembled employeesas the new owner of the facility and told them something ofhis own background and other business interests. Foresterthen invited all the employees to continue working for himand stated in effect that there would be no changes in theterms and conditions of employment from those of thepredecessor. A few moments later Forester told the employ-ees that the only change he would make in their terms ofemployment was to permit all the restaurant employees to2 The appropriate unit is "all regular full-time and regular part-time em-ployees employed by the employer at its facility located at 930 S. EleventhStreet. Niles. Michigan; but excluding office clerical employees, confidentialemployees, manager, assistant manager, chef, innkeeper. housekeeper, host-esses, guards, and other supervisors as defined in the Act."have free meals while they were at work and the motelemployees would be permitted to obtain their meals at half-price. Furthermore, the employees were invited to eat withtheir families at the motel facility when off duty at one-halfthe menu price. The predecessor had required both the res-taurant and motel employees to pay full price for all mealsconsumed while at work, and they were apparently discour-aged from eating at the facility when off duty.3Forester then invited questions from the employees. Anunidentified employee asked Forester "What about theUnion?" According to Sandra Spohn. the union stewardessat that time. Forester replied, "there would be no Union."An inquiry was then made of Forester as to whether or notunion dues would be withheld, and again, according toSpohn. Forester stated that no union dues would be with-held. Cooper testified that "I believe somewhere along theway Forester said, 'I do not like unions, I see no need forunions if the employees and owners can work together'."Forester testified that in response to the question concern-ing union dues, he told the employees that he did not havea contract with the Union and therefore dues would not bewithheld. Barbeau testified that in response to the question,"What about the Union?", Forester told the employees hereally did not know about the Union and that it would beup to a majority of the employees as to whether or not theywanted it. Cooper remembered Forester saying that hewould go along with what the employees wanted about theUnion.Spohn testified that when Forester announced therewould be no dues withheld from the employees, "just a fewpeople clapped their hands." Cooper testified that there wassome cheering and applause by approximately half the em-ployees, whereas Barbeau and Forester testified that practi-cally all the employees clapped and cheered at the an-nouncement. The meeting then adjourned.Sometime in December, the Union's business agent, DaleHudson, learned from his shop steward a rumor that therewas going to be a new owner. Hudson did not attempt toverify the rumor until January 4, when he telephoned theInn and talked with Emma McCarty. the bookkeeper. Hud-son inquired as to whether or not ownership had changed.McCarty assured him that it had and gave him Forcster'stelephone number in Mendaline, Illinois. On January 4,Hudson telephoned Forester at the number he had ob-tained from McCarty and requested that Forester meetwith him and bargain with respect to a new labor agree-ment. According to Hudson, Forester indicated that he hadhad no experience with unions and that he was not awarethat he was obligated to meet with Hudson and would haveto check on his obligation in that respect. He suggested thatHudson call back in approximately a week. According toForester, he told Hudson that he was busy at that time, butwould attempt to set a date as soon as possible and sug-' Forester and Barbeau testified that Forester told the employees initiallythat the only change in the terms and conditions of employment would behis policy of permitting the free meals and the half-priced meals as describedabove. The only other witness testifying to the sequence of events at thismeeting with respect to this issue, was Shirley Ann Cooper, who testifiedthere was some time between Forester's inviting the employees to remainwith him under the same terms and conditions of employment and his an-nouncement to them of his more benevolent food plan.556 HOLIDAY INN OF NILES MICHIGANgested that Hudson call him back in a week. Forester deniesthat he said tht he did not know whether he had an obliga-tion to meet with Hudson.On January II. Hudson again telephoned Forester andrequested a meeting. According to Hudson, Forester indi-cated that he had been busy opening new properties anddid not have time to meet, but "indicated" he would getback to him for a possible meeting in about a week. Ac-cording to Forester, Hudson requested that he. Forester.call him when he was next in Niles, and gave him his officetelephone number. Forester further testified that he advisedHudson that he was normally in Niles only over the week-ends. Forester went to Niles on Friday, January 13, andremained there until Sunday, January 15. Forester assertsthat he attempted to telephone Hudson on Sunday. the15th, but did not receive an answer at the number suppliedto him by Hudson and could not find Hudson's residencetelephone number in the directory. Hudson admitted thathis residence telephone was unlisted and that the office tele-phone was not manned on the weekends.On January 13, Hudson wrote a letter purporting to con-firm the telephone conversations of January 4 and 1 I. andstated that he would be available for negotiations on Janu-ary 17, 18, 19, and 20. Forester did not receive the letteruntil January 16 or 17. Forester did not reply to the Janu-ary 13 letter, but testified that, upon receipt of the letter hedecided to keep his eves and ears open, attempt to ascertainthe employees' desires with respect to continued union rep-resentation, and to wait for a while before replying.On January 25, Hudson again wrote Forester, this timeaddressing the correspondence to the Niles, Michigan facil-ity, again requesting that Forester meet with him for pur-poses of negotiating a collective-bargaining agreement. andadvised him that he was available on January 30 and 31and February 1. 2. and 3, "or any mutually agreeable datein the near future." To this correspondence he attached acopy of his contract proposals with the exception of a wageproposal.Forester testified that he did not receive the January 25letter until February 3 or 4, since it had to be forwarded tohim from the Niles, Michigan Motel. On February 7, For-ester responded to Hudson's request to negotiate a new col-lective-bargaining agreement as follows:I just received your letter of the 25th as it was sent toNiles and they in turn forwarded it to me at the ad-dress below.I have been most concerned about the desires of myfellow workers at the Holiday Inn and apparently theydo not seem to want me to pursue the negotiating of acontract.I therefore wonder if either one of us could accomplishanything by getting together. If you have any furtherquestions, mail can be sent to the corporate address.Sincerely,Edward G. Forester, PresidentHalf-Century, Inc.41 Long Meadow RoadWinnetka, IL 60093Upon receipt of Forester's February 7 letter, Hudson hadnew authorization cards circulated among the employeesand claims to have gotten signatures on 29 cards. However,Hudson admits that he did not advise Forester of this fact.Sometime during March, James M. Barbeau, Forester'sson-in-law, became innkeeper of the Niles, Michigan, facil-ity. On April 4, the date of the issuance of the originalcomplaint herein, Barbeau telephoned Hudson and advisedhim that he was available and suggested that they get to-gether and discuss a contract.'On April 7, Barbeau met Hudson at the Ramada Inn inSouth Bend, Indiana, approximately 8 miles from Niles,Michigan, and advised him that he was willing and able tosign the old contract, i.e., the contract in existence with thepredecessor, and be done with it. According to Barbeau'suncontradicted testimony, Hudson stated that he could notlive with the old contract, but needed a few changes. Ap-parently, at that time, Barbeau agreed to meet on April 19,with the Union's negotiating committee which consisted ofHudson and two employee representatives. Barbeau testi-fied that on April 19, he again offered to sign the old con-tract and Hudson insisted that he needed some changes inthe contract. Hudson testified that Barbeau advised thecommittee that he was not authorized to enter into anycollective-bargaining agreement. but would merely discussthe differences with the committee. Barbeau testified thathe advised Hudson and the committee that he was not au-thorized to sign a new contract, but that it would have to besent to Chicago for review and action. Barbeau met withtludson and his committee for 3 or 4 hours on April 19, andagain, for about the same length of time on April 20 and 21.While it appears from the proposals admitted into evidencethat Barbeau and the Union agreed upon a number of pro-visions of the contract, there were many areas in whichagreement was not reached. There was apparently no dis-cussion of economics.Barbeau testified that on or about April 28, he received apetition signed by 39 of the employees which stated in effectthat those employees, a majority of the unit, desired thatthe Union cease their functions as their collective-bargain-ing representative. Based upon this consideration Respon-dent thereafter declined to meet with the Union for pur-poses of negotiating a collective-bargaining agreement.IV. ANALYSIS AND CONCLUSIONSA. Unilateral ChangesAs heretofore noted, the counsel for the General Counselcontends that the successor employer, Respondent herein,violated Section 8(a)(5) and (1) of the Act by unilaterallyaltering terms and conditions of employment of its employ-ees by announcing and granting to the restaurant employ-ees free meals and the hotel employees meals at one-halfthe menu price, as well as one-half menu price for off-dutymeals consumed on the premises. He argues that the succes-sor was not free to alter any terms or condition of employ-ment without first negotiating with the Union once it had"evidenced a plan" to employ all of the predecessor's em-ployees. In this regard, Forester testified that he was awareof the union contract, had familiarized himself with it. and' According to the testimony of Barbeau.557 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereafter, prior to December 19, made the decision to offeremployment to all of the predecessor's employees.Respondent contends, in substance, that it was under noduty to bargain over the initial terms and conditions ofemployment and that it at no time adopted the prede-cessor's terms and conditions of employment. Therefore,there was no unilateral change.In N.L.R.B. v. Burns International Security Services, su-pra, the Supreme Court held that a successor employerwould ordinarily be free to set the initial terms and condi-tions upon which it will hire employees of a predecessor.However, the Court carved out a narrow exception, stating:There will be instances in which it is perfectly clearthat the new employer plans to retain all the employeesin the unit and in which it will be appropriate to havehim initially consult with the employees' bargainingrepresentative before he fixes terms.The General Counsel contends that since Respondent ad-mittedly decided to offer employment to all of its prede-cessor's employees prior to assuming operation of the busi-ness, it was not free to establish initial terms and conditionsof employment without consulting with the employees' rep-resentative.The Board has had occasion to consider the Burns caveatin a number of cases. In Spruce Up Corporation, 209 NLRB194, 195 (1974), the Board defined this general principle ofBurns stating:When an employer who has not yet commenced opera-tions announces new terms prior to or simultaneouslywith his invitation to the previous work force to acceptemployment under those terms, we do not think it canfairly be said, that the new employer 'plans to retain allof the employees in the unit' as that phrase was in-tended by the Supreme Court.In Spruce Up, the Board held that the caveat in Burnsshould be restricted to circumstances in which the new em-ployer had either actively, or by tacit inference, misled em-ployees into believing they would all be retained withoutchange in their wages, hours, or conditions of employmentor where the new employer had failed to clearly announcehis intent to establish a new set of conditions prior to invit-ing the former employees to accept employment.In Anita Shops, Inc., db/la Arden's, 211 NLRB 501(1974), the Board held that Respondent did not violate theAct by initially establishing wages and terms of employ-ment at the time it offered employment to the predecessor'semployees, although it had previously notified the Union ofits intent to retain all of the predecessor's employees whichit determined it needed to operate the business. However,cf., C.M.E., Inc., 225 NLRB 514 (1976).The Board appears to have consistently held that it be-comes "perfectly clear" that a successor employer plans toretain all, or a majority, of the employees in the unit, as thatphrase was intended by the Supreme Court, when it evi-dences a plan or intention to do so. What constitutes such"expression of intent" turns upon the facts of each case.Here Forester admittedly decided to offer employment toall the unit employees prior to December 19, when the offerwas actually made and the employees were given the op-portunity to accept or reject the offer. Forester testified thatit was his intention at all times to provide the employeeswith free and reduced cost meals in accordance with thispractice at another motel operated by him. However, thiswas not made known to the employees here until December19, at the time they were offered employment.On these facts I find and conclude that Respondent firstexpressed its intention to retain all the unit employees atthe December 19 meeting and simultaneously therewith es-tablished initial terms of employment different from thepredecessor by granting free and reduced cost meals. At notime were these employees misled into believing their termsof employment would remain unchanged and at no timedid Respondent adopt all the terms and conditions of em-ployment of the predecessor.Accordingly, I find and conclude that Respondent didnot violate Section 8(a)(5) or (I) of the Act by unilaterallychanging terms and conditions of employment as alleged inthe complaint.B. The ReJusal To BargainRespondent does not deny that it became a successoremployer to Niles Innkeepers, Inc., on December 19, 1977,when it assumed the lease and assets of the Niles, Michigan,Holiday Inn, continued identical operations without anybreak in continuity, and employed precisely the same work-force. See Border Steel Rolling Mills, Inc., 204 NLRB 814,815 (1973). Nor does it deny that under the Board's wellsettled successor employer doctrine approved by the Su-preme Court in Burns, supra, a successor employer, absent areasonably based good-faith doubt of the incumbentunion's majority, is obligated to recognize the continuingrepresentative status of the bargaining agent of its prede-cessor's employees in an appropriate unit.The sole contention made by Respondent in this regard isthat it did not refuse to bargain with the Union prior toApril 28, when it received a petition signed by 39 of itsapproximately 60 employees stating, in effect, that they nolonger wanted the Union to represent them. Respondenttacitly admits, as it must, that on January 4, union businessagent, Dale Hudson, by his telephone call to Forester, re-quested Respondent to recognize the continuing majoritystatus of the Union and to meet and bargain with it for acollective-bargaining agreement. It also admits that onJanuary 1 I1, Hudson reiterated this request. Similar requestswere made by Hudson's January 13 letter to Respondent, towhich Forester did not reply, and the January 25 letter towhich Forester responded on February 7.Respondent's argument that at no time, as alleged in thecomplaint, it refused to bargain with the Union, isgrounded on the contention that in the January 4 and 11telephone calls from Hudson to Forester, Forester did notstate that he would not bargain with the Union, but statedlegitimate reasons why it could not agree to a specific dateat that time, i.e., the exigencies of other business. This, Re-spondent argues, is true regardless of which version of thetelephone conversations is credited.Were the two telephone calls the extent of Union's effortsto obtain a commitment from Respondent to bargain, Iwould be inclined to agree with Respondent that its re-sponses to the Union's requests did not constitute an unlaw-ful refusal to bargain. However, the Union's endeavor to558 HOLIDAY INN OF NILES MICHIGANperform its statutory obligation to the employees did notstop there. Perhaps recognizing that Forester's responses tohis telephonic requests to bargain were ambiguous, Hudsonfollowed-up the January I 11 call with a letter reiterating hisrequest. Forester testified that upon receipt of Hudson'sJanuary 13 letter, he decided to delay in replying to theletter and to "keep my eyes and ears open regarding theemployees and their desires ..." with respect to the Union.Forester received Hudson's second request to bargain inearly February and replied as set forth above, on February7. On February 9, the Union filed unfair labor practicecharges alleging a refusal to bargain.As noted above, upon these facts, Respondent arguesthat it did not refuse to bargain in good faith with theUnion. In support of this defense Respondent argues, in itsbrief, that its February 7 letter may not be construed toconstitute a refusal to bargain in view of the last sentence."If you have any further questions, mail can be sent to thecorporate address." It urges that notwithstanding the state-ment that the employees "apparently ...do not seem towant me to pursue the negotiating of a contract." and "Itherefore wonder if either one of us could accomplish any-thing by getting together," it left the door open for theUnion to communicate further with it. The Union did notavail itself of this opportunity.In view of Forester's equivocal responses to Hudson intheir two telephone conversations and the failure to re-spond to the first written request, it would have been diffi-cult for Respondent to have composed a response thatwould have more clearly conveyed the futility of theUnion's pursuit of its bargaining demands. Accordingly, Ifind and conclude that by the letter of February 7, Respon-dent clearly refused to bargain with the Union in accord-ance with its duty as a successor employer.Respondent had a duty to recognize the incumbentUnion and. upon request, to meet with the Union at reason-able times and places and confer with it in good-faith toreach an agreement with respect to the wages, hours, andother terms and condition of employment on December 19,when it employed all the predecessor's unit employees.While Respondent, so long as it refrained from making anyunilateral changes in the terms of employment, had no dutyto seek the Union out and initiate the bargaining processonce the Union requested it to bargain the obligation tobargain ripened and absent a reasonably based good-faithdoubt of the Union's majority status at that time, Respon-dent is required to enter into good-faith negotiations withthe Union. It was not free to defer meeting with the Unionfor bargaining purposes pending an independent determi-nation as to whether or not the employees continued todesire the Union to represent them. The presumption of theUnion's continued majority status survived the change ofemployer identity and by operation of the well settled lawwith respect to a successor's duty to bargain as establishedby the Board and courts, Respondent is obliged to bargainin good faith with the Union for a reasonable time beforeasserting a good faith doubt of the Union's continuing ma-jority status. This. Respondent did not do.I am not persuaded, as Respondent argues in brief, thatthe exigencies of the transition of ownership justifiably war-ranted a delay of 3 months before agreeing to bargain withthe Union.5From the inception of the duty to bargain Re-spondent evidenced a clearly articulated intent to defer bar-gaining with the Union pending its own determination ofemployee sentiment for the Union. At the January 19 meet-ing, Forester told the employees that whether there contin-ued to be a union would be left to the employee's desires.Again, in explaining his failure to reply to the Union'sJanuary 13 letter. Forester testified that he decided to delayhis response to enable him to ascertain the desires of theemployees with respect to the Union. Although Respondentalludes to the employees' applause at the December 19meeting when Forester advised them that union dues wouldnot be withheld and the alleged statements of several em-ployees to the effect that they were glad the Union was out,it is not asserted to constitute a reasonably grounded good-faith doubt of the Union's majority status.A successor who establishes a reasonably grounded good-faith doubt of the Union's majority status at the time theUnion requests bargaining may decline to do bargaininguntil the Union proves its majority status. Absent such agood-faith doubt at that time a successor is required to bar-gain in good faith with the Union for a reasonable periodbefore withdrawing recognition. Clearly a successor maynot defer bargaining with the incumbent union until suchtime as it has made its own independent determination as towhether the employees continue to want the Union to rep-resent them. As noted above, it is well settled that the pre-sumption of continued majority status survives a transitionof ownership where, as here, all the predecessor's employeesare retained without a hiatus in operation. If this presump-tion is to have any efficacy, it must survive for a reasonabletime during which the successor bargains in good faith withthe incumbent union.Accordingly, I find and conclude that at all times sinceJanuary 4, 1977, Respondent failed and refused to bargainin good faith with the Union with respect to wages, hours,and other terms and conditions of employment in violationof Section 8(a)(5) of the Act.Finally, Respondent argues that a bargaining ordershould not issue here since a majority of the employees (39)expressed their free choice in writing on April 28 that theUnion stop functioning as their bargaining agent. This ar-gument is predicated upon the contention that the petitionwas circulated, signed, and presented in an atmosphere freeof antiunion animus and unilateral actions by the employer.A bargaining order is warranted in this case. As foundabove, Respondent had a duty to recognize the incumbentunion on December 19, 1977, when it evidenced a plan tooffer employment to all the predecessor's employees and,upon request, to bargain in good faith with the Union. TheUnion requested Respondent to bargain on January 4, atwhich time Respondent did not have, nor does it contendthat it had, a good-faith doubt based upon objective consid-erations that the incumbent union represented a majority ofthe unit employees, thereby overcoming the presumption ofcontinuing majority status. Respondent clearly had no in-tention to bargain in good faith with Union as indicated byForester's statement to the employees that whether or notin view of the finding below that Respondent unlawfully refused to bar-gain in good faith with the Union from the inception of its duty to do so, Ineed not decide whether Respondent bargained in good faith on April 19,20. and 21559 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere was a union would depend upon what they wanted.Thus, it is clear that Respondent, although not having adoubt of the union majority based upon the requisite kindand degree of proof, did not intend to be bound by thepresumption of majority status accompanying the transi-tion. Respondent was thereafter in violation of Section8(a)(5) of the Act and no good-faith doubt could be raised.Accordingly, a bargaining order should issue.CONCLUSIONS OF LAW1. Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. Local No. 103, Hotel and Restaurant Employees andBartenders International Union, AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) of the Act.3. All regular full-time and regular part-time employeesemployed by Respondent at its facility (motel and restau-rant), located at 930 S. Eleventh Street, Niles, Michigan.but, excluding office clerical employees, confidential em-ployees, manager, assistant manager, chef, innkeeper,housekeeper, hostesses, guards, and other supervisors as de-fined in the Act, constitute a unit appropriate for the pur-pose of collective bargaining within the meaning of Section9(b) of the Act.4. The Union was on December 19, 1977, and has beenat all times since, the exclusive bargaining representative ofall employees in the aforesaid bargaining unit within themeaning of Section 9(a) of the Act.5. By failing and refusing at all times since January 4,1978, to recognize and bargain with the Union as the exclu-sive representative of the employees in the appropriate unit,Respondent has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.6. Respondent has not otherwise violated the Act.7. The unfair labor practice set forth in item 5 above, isan unfair labor practice within the meaning of Section 2(6)and (7) of the Act.THE REMEDYHaving found that Respondent has committed certainunfair labor practices, it shall be ordered to cease and desisttherefrom, and from like and related unfair labor practices,and to take the affirmative action provided for in the rec-ommended Order below, which I find necessary to effectu-ate the policies of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following:ORDER6The Respondent, Half-Century Inc., d/b/a Holiday Innof Niles Michigan, Niles, Michigan, its officers, agents, suc-cessors, and assigns, shall:I In the event no exceptions are filed, as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.I. Cease and desist from:(a) Refusing to recognize and bargain collectively withthe Union, Local No. 103, Hotel and Restaurant Employ-ees, and Bartenders International Union, AFL-CIO, as theexclusive bargaining representative of the employees in thefollowing appropriate unit:All regular full-time and regular part-time employeesemployed by Respondent at its facility (motel and res-taurant) located at 930 S. Eleventh Street, Niles,Michigan, but, excluding office clerical employees,confidential employees, manager assistant manager,chef, innkeeper, housekeeper, hostesses, guards, andother supervisors as defined in the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Recognize and, upon request, bargain collectivelywith the above-named union as the exclusive representativeof all its employees in the appropriate unit described above,with respect to rates of pay, wages, hours of employment,and other terms and conditions of employment, and, if anunderstanding is reached, embody such understanding in asigned agreement.(b) Post at its place of business in Niles, Michigan, theattached notice marked "Appendix."7Copies of said notice,on forms provided by the Regional Director for Region 7,after being duly signed by Respondent's representatives,shall be posted by it immediately upon receipt thereof andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken to insure that said notices are not altered, defaced,or covered by any other material.(c) Notify the Regional Director for Region 7, in writingwithin 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges unfair labor practices not found herein.7 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAIl LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives all employeesthese rights:To engage in self-organizationTo form, join, or assist unions of their choosingTo bargain collectively through representatives oftheir own choosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any and all these things.560 HOLIDAY INN OF NILES MICHIGANWE WILL NOT refuse to recognize and bargain withLocal No. 103, Hotel and Restaurant Employees andBartenders International Union, AFL-CIO. as the ex-clusive bargaining representative of our employees inthe following appropriate unit:All regular full-time and regular part-time employ-ees employed by the employer at its facility locatedat 930 S. Eleventh Street, Niles. Michigan; but ex-cluding office clerical employees, confidential em-ployees, manager, assistant manager. chef, inn-keeper, housekeepers, hostesses. guards, and othersupervisors as defined in the Act."WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof Rights guaranteed them by the Act.WE WILL recognize, and upon request bargain with,the Union as the exclusive representative of our em-ployees in the aforesaid appropriate unit, with respectto rates of pay, wages, hours of employment, and otherterms and conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.HALF-CENTURY, INC., D/B/A HOLIDAY INN OFNILES MICHIGAN561